                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                         JAMES FRANCIS O'MALLEY,
                                   8                                                          Case No. 19-cv-03872-EJD
                                                         Petitioner,
                                   9                                                          SCHEDULING ORDER
                                                   v.
                                  10
                                         RON BROOMFIELD, Acting Warden,
                                  11     California State Prison at San Quentin,
                                  12
Northern District of California




                                                         Respondent.
 United States District Court




                                  13

                                  14
                                                The Court has reviewed the litigation schedules proposed by counsel for petitioner and
                                  15
                                       respondent (ECF Doc. Nos. 19 & 21) and directs the parties to proceed as follows:
                                  16
                                                1) Respondent shall file an Answer by September 30, 2021.
                                  17
                                                2) Petitioner shall file a Traverse by December 29, 2021.
                                  18
                                                Following review of the parties’ submissions, the Court shall issue a further scheduling
                                  19
                                       order.
                                  20
                                                IT IS SO ORDERED.
                                  21
                                       Dated: July 15, 2021
                                  22
                                                                                        ______________________________________
                                  23                                                    EDWARD J. DAVILA
                                                                                        United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 19-cv-03872-EJD
                                       << ORDER TYPE >>
                                                                                          1
